In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00258-CV


 MIDCOAST G&P (OKLAHOMA) L.P., MIDCOAST PIPELINES (TEXAS GATHERING)
     L.P., AND MIDCOAST PIPELINES (TEXAS LIQUIDS) L.P., APPELLANTS

                                            V.

               HEMPHILL COUNTY APPRAISAL DISTRICT, APPELLEE

                            On Appeal from the 31st District Court
                                  Hemphill County, Texas
                Trial Court No. 7551, Honorable Steven R. Emmert, Presiding

                                   October 18, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellants, Midcoast G&P (Oklahoma) L.P., Midcoast Pipelines (Texas Gathering)

L.P., and Midcoast Pipelines (Texas Liquids) L.P., appeal from the trial court’s final

judgment. Now pending before this Court is the parties’ joint motion to set aside the trial

court’s judgment without regard to the merits and remand the cause to the trial court for

rendition of an agreed judgment.      The motion is signed by counsel for all parties.

Accordingly, pursuant to Rule of Appellate Procedure 42.1(a)(2)(B), we grant the motion,
reverse the trial court’s judgment without passing on the merits of the appeal, and remand

the cause to the trial court for rendition of judgment in accordance with the agreement of

the parties. In accordance with the joint motion, costs shall be taxed against the parties

that incurred them. See TEX. R. APP. P. 42.1(d). Having reversed the trial court’s

judgment at the request of the parties, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                        Per Curiam




                                            2